CERTIFICATION TO THE SUPREME COURT SUTIN, Judge. Defendant’s appeal from his conviction of and sentence for distribution of a controlled substance raises an issue as to the jury instructions concerning the requisite intent to commit that crime. The New Mexico Supreme Court has granted certiorari in State v. Lopez (Ct. App.), 84 N.M. 453, 504 P.2d 1086, decided November 17, 1972, and State v. Gunzelman (Ct.App.), 84 N.M. 451, 504 P.2d 1084, decided November 30, 1972. The Lopes and Gunzelman decisions arc both concerned with instructions to the jury concerning the requisite intent for the crimes involved in those cases. By the grant of certiorari, it appears to this Court that the New Mexico Supreme Court has indicated that the matter of instructions concerning the requisite intent is one of substantial public interest that should be decided by that Court. Certiorari was granted in the Lopez and Gunzelman cases on January 3, 1973, and those cases are presently pending before that Court. On the basis of the foregoing and pursuant .to § 16-7-14(0) (2), N.M.S.A.1953 (Repl.Vol. 4), this case is certified to the New Mexico Supreme Court for decision. HENDLEY and HERNANDEZ, JJ., concur.